EXHIBIT 10.2

 



Principal Amount: $25,000

 

Issue Date: February 18, 2016



 

MULTIMEDIA PLATFORMS, INC.

 

8% PROMISSORY NOTE

 

FOR VALUE RECEIVED, Multimedia Platforms, Inc., a corporation organized under
the laws of the State of Nevada (hereinafter called "Borrower" or the
"Company"), hereby promises to pay to C. Lawrence and Ronna N. Rutstein JTWROS,
with an address at 16164 Via Monteverde, Delray Beach, FL 33446, or his
permitted registered assigns or successors in interest or order (the "Holder"),
without demand, the sum of$25,000 (the "Principal Amount"), with simple interest
at the annual rate of eight percent (8%). The "Maturity Date" of this Note shall
be the date that is six (6) months from the date hereof.

 

This 8% Promissory Note (the "Note") has been executed and issued pursuant to
the terms of a Securities Purchase Agreement for a bridge loan between the
Borrower and the Holder and certain other Holders of Notes, dated of even date
herewith (the "Purchase Agreement") pursuant to which the Holder acquired this
Note and shares of Common Stock of the Company. This Note is secured as
described in Section 3 of this Note. Unless otherwise separately defined herein,
all capitalized terms used in this Note shall have the same meaning as is set
forth in the Purchase Agreement. The following terms shall apply to this Note:

 



1. Interest Rate. Interest on this Note shall be simple interest and accrue at
the annual rate of eight percent (8%) per annum. Interest shall be payable at
the Maturity Date in the event that the closing of the Financing does not occur
within six (6) months following the Issue Date. All computations of interest
payable hereunder shall be on the basis of a 365-day year and actual days
elapsed in the period for which such interest is payable.

 

2 Payment of Principal.The aggregate amount of the Note shall be due and payable
at the earlier of: 1) the Maturity Date; or 2) the receipt by the Borrower of
gross proceeds of not less than $2,000,000 in the aggregate from the
consummation of an equity or convertible debt financing (the "Subsequent
Financing").

 

3. Security and Repayment Prior to Subsequent Financing. This Note is secured by
all accounts receivable of the Borrower (the "Accounts Receivable"). 10% of the
Accounts Receivable (the "Accounts Receivable Payment") shall be paid to the
Holder, on a pro rata basis, until this Note is paid off. This Account
Receivable Payment shall be calculated on the last day of every month ("Accounts
Receivable Calculation Date") and shall be paid to the Holder in cash within
five business days following the Accounts Receivables Calculation Date.

 

4. Prepayment. The Borrower shall have the right at any time and from time to
time to prepay this Note in whole or in part without premium or penalty.

 

5. Remedies. No delay or omission on part of the holder of this Note in
exercising any right hereunder shall operate as a waiver of any such right or of
any other right of such holder, nor shall any delay, omission or waiver on any
one occasion be deemed a bar to or waiver of the same or any other right on any
future occasion. The rights and remedies of the Holder shall be cumulative and
may be pursued singly, successively, or together, in the sole discretion of the
Holder.

 



 1

 

 



6. Governing Law. This Note shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

7. Successors. All of the foregoing is the promise to Borrower and shall bind
Borrower and Borrower's successors, heirs and assigns; provided, however, that
Borrower may not assign any of its rights or delegate any of its obligations
hereunder without the prior written consent of the holder of this Note.

 

IN WITNESS WHEREOF, the parties have executed this Promissory Note as of the day
and year first above written.

 



 

BORROWER:

 

 

Multimedia Platforms, Inc.

 

 

Bobby Blair, Chief Executive Officer

HOLDER:

C. Lawrence and Ronna N. Rutstein JTWROS



 

 

2

--------------------------------------------------------------------------------